Dear Commissioner of Labor Reneau,
¶ 0 This office has received your request for an Attorney General Opinion in which you asked the following question:
May the pay raise authorized for the Boxing Administrator bySenate Bill 934, 1998 Okla. Sess. Laws ch. 279, § 27, be paidbeginning September 1, 1998?
¶ 1 Your question refers specifically to a provision in Senate Bill 934 which sets a cap on the salary of the Boxing Administrator in the Department of Labor:
  The maximum annual salary of the Boxing Administrator shall not exceed Thirty-four Thousand Six Hundred Sixty-three Dollars ($34,663.00), payable monthly for the fiscal year ending June 30, 1999.
1998 Okla. Sess. Laws ch. 279, § 27.
¶ 2 Section 35 of Senate Bill 934 provides an effective date of September 1, 1998. 1998 Okla. Sess. Laws ch. 279, § 35. There is no other indication contained within Senate Bill 934 of any other effective date for any provision of the bill.
¶ 3 When the language of a statute is plain and unambiguous, there is no room for statutory construction. Cox v. Dawson,911 P.2d 272, 276 (Okla. 1996). Indeed, there is no need for further inquiry when the plain meaning of statutory language expresses the legislative intent. Gilbert Central Corp. v. State,716 P.2d 654, 658 (Okla. 1986).
¶ 4 There is no indication in Senate Bill 934 that the Legislature intended an effective date for Section 27 of that bill other than September 1, 1998. 1998 Okla. Sess. Laws ch. 279. As such, the pay raise to the Boxing Administrator is permitted as of that date.
¶ 5 It is, therefore, the official Opinion of the AttorneyGeneral that:
The pay raise authorized for the Boxing Administrator by SenateBill 934, 1998 Okla. Sess. Laws ch. 279, § 27, may be paidbeginning September 1, 1998.
W.A. DREW EDMONDSON ATTORNEY GENERAL OF OKLAHOMA
JAMES ROBERT JOHNSON ASSISTANT ATTORNEY GENERAL